PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/319,911
Filing Date: 19 Dec 2016
Appellant(s): BENEDETTI, LUCA



__________________
Franco A. Serafini
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Rejection of Independent Claim 7 and of the Claims Depending Therefrom Under 35 U.S.C. 103 Should Be Reversed Because the Examiner Has Provided an Improper Factual Analysis of the Cited References.

Appellant argues:
The Examiner has asserted that the limitation “disposed above” would be obvious in view of Ancarani for the following reasons: “first secondary belt conveyor 21 and second secondary belt conveyor 21 with V-shaped slot 13 of Ancarani would replace conveyor 3’ or E of Sanchez and since the first primary belt conveyor 3 or C of Sanchez and the second primary belt conveyor 3 or D of Sanchez are horizontal belt conveyors, the first secondary belt conveyor 21 and the second secondary belt conveyor 21 of Ancarani angled to form V-shaped slot 13 would be above and angularly in relation to the first primary belt conveyor 3 or C and the second primary belt conveyor 3 or D of Sanchez as seen in the Examiner interpretation — thus satisfying the limitation.” Final Office Action, page 7 (bolding omitted).

While the Examiner has conceded that neither Sanchez, nor McClusky, nor Ancarani disclose that the first secondary belt conveyor and the second secondary belt conveyor are “disposed above” the first primary belt conveyor and the second primary belt conveyor, the Examiner has offered his own interpretation of the teachings of the cited references in the figure at page 6 of the Final Office Action, reproduced below, but has failed to provide any explanation as to why a person of skill in the art would be disposed the first and the second secondary belt conveyors above the first and the second primary belt conveyors.

    PNG
    media_image2.png
    211
    380
    media_image2.png
    Greyscale

Differently from the Examiner’s allegations, Sanchez discloses a single secondary belt conveyor 3’ that is disposed coplanarly to first and second primary belt conveyors 3; McClusky discloses a single secondary belt conveyor 19 that is inclined downward starting from the level of primary belt conveyor 30; and Ancarani discloses a conveyor line with no relationships between first and the second belt conveyors

Therefore, the Examiner has merely set forth a conclusory statement, which is insufficient to satisfy the Examiner’s obligation to provide a reasoned explanation.

In response to appellant’s argument that the appellee has not provided a reasoned explanation to show that the limitation “disposed above” would be obvious in view of Ancarani and McClusky, the appellee strongly disagrees.  The reasoned explanation stated in the Office action filed 29 April 2021 is given in light of both Ancarani and McClusky wherein both Ancarani and McClusky suggests the limitation “disposed above”. The secondary reference of Ancarani is directed towards a system for conveying fruit and vegetable products, and in the rejection of claim 7 under 35 USC §103, Ancarani is relied upon for the claimed limitation, “a first secondary belt conveyor and a second secondary belt conveyor disposed at an angle in relation to one another so as to define a cavity therebetween.”  Figure 4 of Ancarani shows the first secondary belt conveyor 21 and the second secondary belt conveyor 21 disposed at an angle to one another to form a V-shaped cavity.  Ancarani also suggests in col. 3, ll. 37 – 44 that the first and second secondary belt conveyors 21 are elevated in relation to a conveyor 41 so that products not singularized and remaining on top of other products within the V-shaped cavity of the first and second secondary belt conveyor 21 fall via windows 18 onto the conveyor 41 
McClusky also suggests the limitation “disposed above.”  Appellant’s argument mistakenly points to conveyor 30 as the primary belt conveyor wherein the Office action 
Thus, appellant’s argument that the appellee has not provided a reasoned explanation to show that the limitation “disposed above” would be obvious in view of Ancarani and McClusky is incorrect and the reasoned explanation was stated in the Office action filed 29 April 2021 in light of both Ancarani and McClusky wherein both Ancarani and McClusky suggests the limitation “disposed above”.

Appellant further argues:
The filling machine for filling containers with fruit or vegetable products recited in claim 7 also includes the limitation, inter alia: “the first secondary belt conveyor and the second secondary belt conveyor extending beyond the second end of the first primary belt conveyor and the second primary belt conveyor.” 

The Examiner has asserted that McClusky would disclose this limitation, as follows: “McClusky teaches the secondary belt conveyor (19, fig. 1) being extending beyond the second end (the location of the claimed ‘second end’ is at the location of apron member 57 in respect to first article conveyor 15, fig. 1) of a primary belt conveyor (15, fig. 1).” Final Office Action, page 4 (bolding omitted). 

It can be seen that the single secondary belt conveyor 19 disclosed by McClusky does not extend beyond the end of the single primary belt conveyor 30 but extends instead between points 10 corresponding to intermediate positions of primary belt conveyor 30.

In response to appellant’s argument that McClusky does not disclose the limitation, “the first secondary belt conveyor and the second secondary belt conveyor extending beyond the second end of the first primary belt conveyor and the second primary belt conveyor”, appellant mistakenly points to conveyor 30 as the primary belt conveyor wherein the Office action filed 29 April 2021 points to conveyor 15 as the primary belt conveyor.  When McClusky is interpreted with conveyor 15 as the primary belt conveyor, McClusky teaches the secondary belt conveyor 19 extending beyond the second end of 
Appellant further argues:
The filling machine for filling containers with fruit or vegetable products recited in claim 7 further includes the limitation, inter alia: “the filling machine causing the container to move from the first weighing station to the second weighing station in a direction parallel to directions of movement of the first primary belt conveyor and the second primary belt conveyor and of the first secondary belt conveyor and the second secondary belt conveyor.”

The Examiner has asserted that McClusky “shows container 22 moves from right to left direction from first weighing station 16 to second weighing station 20 parallel to the right to left direction of the movement of first article conveyor 15 and dribble conveyor 19.”

It can be seen that the direction of motion of containers 22 is not parallel at least to the direction of movement of the single secondary belt conveyor 19, because the two directions of motion intersect and, accordingly, are not parallel. In addition, containers 22 move along a direction of movement that is opposite to the direction of movement of single primary belt conveyor 30.

In response to appellant’s argument that McClusky does not disclose the limitation, “the filling machine causing the container to move from the first weighing station to the second weighing station in a direction parallel to directions of movement of the first primary belt conveyor and the second primary belt conveyor and of the first secondary belt conveyor and the second secondary belt conveyor”, it should be noted that the claim requires the direction of movement of the container moving from the first weighing station to the second weighing station to be parallel to the direction of movement of the first and second primary belt conveyor and of the first and second secondary belt conveyor but claim does not require that the first and second primary belt conveyor and the first and second secondary belt conveyor move in the same direction as the movement the container from the first weighing station to the second weighing station. Thus, a conveyor moving in the exact opposite direction of another conveyor would still have parallel directions of movement.  Appellant has cites that the definition of the term “parallel” is “extending in the same direction, everywhere equidistant (see EQUIDISTANT sense 1), 

The Rejection of Independent Claim 7, and of the Claims Depending Therefrom,
Under 35 U.S.C. 103 Should Also Be Reversed Because the Examiner Has Failed to Articulate a Legally Sufficient Rationale as to why a Person Having Ordinary Skill in the Art Would Have Been Motivated to Combine the Disclosures of Sanchez, McClusky, and Ancarani as Proposed.

Appellant argues:
The Examiner has not explained, however, why a person of skill in the art would have not considered adopting the filling machine disclosed by McClusky in its entirety to achieve the above-mentioned objectives, rather than undertaking a modification of the filling machine disclosed by Sanchez, considering that the filling machine disclosed by McClusky is configured to package fruits, like that disclosed by Sanchez; that it causes no stoppages in the production flow; that it can operate at high speed without damaging the packaged articles; and that it provides for an accurate filling of the fruit or vegetable containers, as the Examiner has himself conceded.



Appellant further argues:
The Examiner also has not explained how the machine of Sanchez may be modified using the disclosure of McClusky without altering its principle of operation. If the proposed modification or combination of the prior art changes the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. MPEP 2143.01(VI) (citing /n re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)). In the present case, Sanchez teaches that the “dribble” amount of fruit, used to bring the container to its final predetermined weight, is provided by one of the belt conveyors that initially loads the main amount of fruit, in other words, that middle belt 3’ has the dual function of performing the initial filling and the dribble filling. Differently from that, McClusky teaches that the dribble amount of fruit is provided by a separate, dedicated belt conveyor that is operated concurrently to the conveyor that loads the main amount of fruit.

In response to appellant’s argument how the machine of Sanchez may be modified using the disclosure of McClusky without altering its principle of operation, it should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, references of Sanchez, McClusky, and Ancarani discloses the features of appellant’s invention and motivations are provided to explain why one having KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). And, "[i]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397.  Appellant argues that the principle of operation of Sanchez is the specific function of middle belt 3’ but does not show with evidence from the references that the specific function of middle belt 3’ is a change in the basic principle under which the Sanchez construction was designed to operate and thus appellant’s argument amounts to speculation.

Appellant further argues:
Even if a person of skill in the art had elected anyway to modify the filling machine disclosed by Sanchez using the disclosure of McClusky, as the Examiner has proposed, the same person would have learned from McClusky to (a) Divert a dribble amount of fruit through a lateral opening along the length of one of the primary belt conveyors, and (b) Deliver the dribble amount of fruit to the container via a downwardly inclined secondary belt conveyor. Therefore, even if the filling machine disclosed by Sanchez were to be modified using the disclosure of McClusky, the resulting filling machine would still not be readable on independent claim 7, which recites:

“a first secondary belt conveyor and a second secondary belt conveyor disposed at an angle in relation to one another so as to define a cavity therebetween,” because the proposed combination of references discloses a single secondary belt conveyor;

“the first secondary belt conveyor and the second secondary belt conveyor being disposed above and along a longitudinal direction parallel to a longitudinal direction of the first primary belt conveyor and the second primary belt conveyor, between the first primary belt conveyor and the second primary belt conveyor, and angularly in relation to the first primary belt conveyor and the second primary belt conveyor,” because the proposed combination of references teaches that the single secondary belt conveyor is disposed below the primary belt conveyor and, further, along a direction that is not parallel to a longitudinal direction of the primary belt conveyor. “Parallel” is defined in Merriam-Webster online (m-w.com) as “extending in the same direction, everywhere equidistant (see EQUIDISTANT sense 1), and not meeting,” and in McClusky the primary and secondary belt conveyors are not extending in the same direction and are not everywhere equidistant; and

“the filling machine causing the container to move from the first weighing station to the second weighing station in a direction parallel to directions of movement of the first primary belt conveyor and the second primary belt conveyor and of the first secondary belt conveyor and the second secondary belt conveyor,” because Sanchez teaches that the container is weighed at a single weighing station, and McClusky teaches that the container moves from the first to the second weighing station in a direction intersecting (that is, not parallel to) the direction of movement of the secondary belt conveyor.
Mindful of at least some of the above-discussed differences between the proposed combination of Sanchez with McClusky and the claimed invention, the Examiner has cited Ancarani, yet the proposed combination of Ancarani with Sanchez and McClusky is improper because (i) The 

As to (i), the Examiner has asserted at pages 7-8 of the Final Office Action that:

“the secondary belt conveyor of Sanchez and the secondary belt conveyor of Ancarani convey fruit and vegetable products,” but so does the secondary belt conveyor disclosed by McClusky, “to achieve the predictable result of conveying the fruit and vegetable products,” but so does the filling machine disclosed by McClusky, and “to ensure the predetermined weight is precisely obtained by discharging the second amount of the fruit and vegetable products individually into the container, as suggested in McClusky, since the secondary belt conveyor of Sanchez discharges the second amount of the fruit and vegetable products in bulk which may cause the second amount of the fruit and vegetable products to be greater than the predetermined amount if a plurality of the fruit and vegetable products are discharged into the container at one time.” In this case, the Examiner had already conceded at page 5 and again at page 6 of the Final Office Action that the filling machine disclosed by McClusky provides appropriate and working means to solve the problem of accurately filling a fruit or vegetable container to a desired weight.

In response to appellant’s argument, the appellee is not required when making a rejection based on obviousness to incorporate all of the features of a reference.  For example, appellant argues “using the disclosure of McClusky, as the Examiner has proposed, the same person would have learned from McClusky to (a) Divert a dribble amount of fruit through a lateral opening along the length of one of the primary belt conveyors, and (b) Deliver the dribble amount of fruit to the container via a downwardly inclined secondary belt conveyor” but the person does not have to use (a) and (b) just because it is disclosed.  The fact that McClusky or Ancarani teaches other features not used in the rejection is irrelevant. 

Appellant’s succeeding arguments seem to be a litany of examples why one feature from one reference should have been used instead of another feature from another reference.   For example, appellant argues why one having ordinary skill in the art would look to Ancarani for a device that conveys fruit on a conveyor system one at a time when McClusky already has one.  Appellant also argues that no motivation is given why one feature from one reference was used instead of another feature from another 
  
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        29 December 2021

Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731 
                                                                                                                                                                                                       /CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.